Order entered June 4, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00025-CR

                         MELLANNISE HENDERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-80051-2013

                                           ORDER
       The Court GRANTS appellant’s June 2, 2014 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE